Bell, J.
1. Wliere an attachment was sued out by Tom Peyton Jr. against Tom Peyton Sr., and the attachment bond was executed by the fórmelas principal and P. T. Reynolds as security, but the name of the latter was inadvertently written also in the body of the bond as the obligee, where the name of the defendant in attachment should have appeared, it was not error for the court to allow the name of P. T. Reynolds in the body of the bond to be stricken and the name of the defendant Tom Peyton Sr. substituted therefor as the obligee, by amendment, the security consenting thereto. Civil Code (1910), § 5110; Long v. Hood, 46 Ga. 225 (2); Sutherlin v. Underwriter’s Agency, 53 Ga. 443 (1). Cf. Civil Code (1910), § 5707; Gelders v. Mathews, 6 Ga. App. 144 (64 S. E. 576); Sherman v. Morris, 17 Ga. App. 446 (1) (87 S. E. 709); Fine v. Frankel Clothing Co., 22 Ga. App. 404 (95 S. E. 1017); Lee v. Mills, 69 Ga. 740 (1); Smith v. Powell, 134 Ga. 356 (67 S. E. 936); Barley v. Horton, 149 Ga. 605 (1) (101 S. E. 680).
2. The evidence on the trial of the traverse of the grounds of the attachment and upon the main case was sufficient to authorize each verdict as rendered in favor of the plaintiff in attachment, and, no error of law appearing, the court did not err in overruling the defendant’s motion for a new trial.

Judgment affirmed.


Jenkins, P. J., and Stephens-, J., concur.